 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9

10   SENIOR HOUSING ASSISTANCE                No. C17-1115 RSM
     GROUP,
11                                            STIPULATION AND ORDER
                       Plaintiff,             REGARDING THIRD-PARTY OFFERS
12                                            TO PURCHASE
           v.
13
     AMTAX HOLDINGS 260, LLC, et al.,
14
                       Defendants.
15

16
     AMTAX HOLDINGS 260, LLC, et al.,
17
                       Counter-Plaintiffs,
18
           v.
19
   SENIOR HOUSING ASSISTANCE
20 GROUP, et al.,

21                      Counter-Defendants.
22

23

24

25

26

        STIPULATION AND ORDER REGARDING                           Perkins Coie LLP
        THIRD-PARTY OFFERS TO PURCHASE                      1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
                                                                Phone: 206.359.8000
                                                                 Fax: 206.359.9000
 1            Plaintiff and Counter-Defendant Senior Housing Assistance Group; Defendants
 2   AMTAX/Protech AMTAX Holdings 260, LLC, Protech Holdings W, LLC, AMTAX Holdings
 3   259, LLC, AMTAX Holdings 261, LLC, AMTAX Holdings 258, LLC, AMTAX Holdings 257,
 4   LLC, AMTAX Holdings 164, LLC, Protech 2002-A, LLC, AMTAX Holdings 109, LLC, and
 5   Protech 2001-B, LLC; and Third Party Defendants Senior Housing Assistance Corporation, Steel
 6   Lake Enterprises, LLC, Lakewood Meadows Enterprises, LLC, Lynnwood Retirement Living,
 7   LLC, and Woodlands Associates, LLC (collectively the “Parties”), by and through their counsel
 8   of record, stipulate and agree as follows:
 9            WHEREAS, Reliant Group Management, LLC (“Reliant”) and Redwood Housing
10   Partners, LLC (“RHP”) are not parties to this action;
11            WHEREAS, the Parties seek to deem admissible at trial the facts and documents
12   described herein;
13            WHEREAS, the Parties agree not to call as a witness at trial any person associated with
14   Reliant or RHP, except as a rebuttal witness;
15            THEREFORE, subject to the approval of the Court, the Parties hereby stipulate and agree
16   that the following facts represent the testimony of witnesses from Reliant and RHP and the
17   referenced documents (referenced by Bates number) are admissible for all purposes, including at
18   trial:
19   I.       Facts Related to Reliant
20            1.     Sanjiv Kakar is the Senior Vice President of Acquisitions for Reliant. On January
21   19, 2016, Mr. Kakar sent an unsolicited letter to Senior Housing Assistance Group (“SHAG”)
22   (care of Mark Pulman) expressing Reliant’s interest in acquiring the Lakewood Meadows
23   Apartments (“Lakewood Meadows”). A copy of that letter can be found at Bates Nos.
24   SHAG00014671-80, and Reliant believed the contents of that letter to be accurate at the time the
25   letter was drafted and transmitted. From February through March 2016, Evan Wilson, a broker
26

     STIPULATION REGARDING THIRD- PARTY                                        Perkins Coie LLP
     OFFERS TO PURCHASE                                                  1201 Third Avenue, Suite 4900
     (No. 2:17-cv-01115-RSM) – 2                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
 1   at Park Lane Realty Partners representing Reliant, and Mr. Kakar contacted Mr. Woolford on a
 2   number of occasions to follow up on its inquiry regarding Lakewood Meadows.
 3          2.      On May 18, 2016, Mr. Woolford sent an email to Mr. Wilson explaining that
 4   SHAG might be interested in selling three properties that it owned in partnership with an
 5   investor limited partner. On June 16, 2016, Mr. Kakar met Mr. Woolford over lunch in Seattle,
 6   Washington. During this meeting, Mr. Kakar explained Reliant’s interests and discussed with
 7   Mr. Woolford the properties that SHAG might be interested in selling.
 8          3.      Between June and September 2016, Mr. Kakar and Mr. Wilson exchanged several
 9   emails with Mr. Woolford in an effort to make progress on a deal to purchase one or more of the
10   properties Mr. Kakar had discussed with Mr. Woolford.
11          4.      On October 12, 2016, Mr. Woolford sent Mr. Kakar an email asking what
12   information Reliant would need in order to evaluate possible offers on the Boardwalk
13   Apartments (“Boardwalk”) and the WoodRose Apartments (“WoodRose”). Throughout October
14   2016, Mr. Woolford and Maurice Sharpe, a SHAG employee, provided Mr. Kakar with
15   information about Boardwalk and WoodRose at Mr. Kakar’s request.
16          5.      On November 5, 2016, on behalf of Reliant, Mr. Kakar emailed Mr. Woolford
17   Letters of Intent, both signed by Mr. Kakar, to purchase Boardwalk and WoodRose, along with
18   documents describing Reliant’s available financial resources. Copies of Mr. Kakar’s November
19   5, 2016 email and its attachments can be found at Bates Nos. SHAG00015103-42. Reliant
20   believed that the contents of Mr. Kakar’s November 5, 2016 email and its attachments were
21   accurate at the time Reliant drafted and transmitted them. Reliant had no motivations in drafting,
22   executing, and transmitting its Boardwalk and WoodRose Letters of Intent other than the
23   motivations expressed in those Letters of Intent.
24          6.      On November 9, 2016, after receiving additional information from Mr. Sharpe,
25   Mr. Kakar emailed Mr. Woolford Letters of Intent, both signed by Mr. Kakar on behalf of
26   Reliant, to purchase two other properties: the Meridian Court Apartments (“Meridian Court”)

     STIPULATION REGARDING THIRD- PARTY                                       Perkins Coie LLP
     OFFERS TO PURCHASE                                                 1201 Third Avenue, Suite 4900
     (No. 2:17-cv-01115-RSM) – 3                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
 1   and Auburn Court Apartments (“Auburn Court”). Copies of Mr. Kakar’s November 9, 2016
 2   email and its attachments can be found at Bates Nos. SHAG00015192-231. Reliant believed that
 3   the contents Mr. Kakar’s November 9, 2016 email and its attachments were accurate at the time
 4   Reliant drafted and transmitted them. Reliant had no motivations in drafting, executing, and
 5   transmitting its Meridian Court and Auburn Court Letters of Intent other than the motivations
 6   expressed in those Letters of Intent.
 7          7.      On November 12, 2016, Mr. Kakar met Mr. Woolford for lunch. Mr. Kakar
 8   recalls that, during this meeting, Mr. Woolford explained that SHAG’s limited partner was
 9   frustrating SHAG’s ability to move forward on Reliant’s Letters of Intent.
10          8.      From November 2016 through July 2017, Mr. Kakar and Mr. Wilson emailed Mr.
11   Woolford to ask about the status of Reliant’s Letters of Intent and to ask whether SHAG had
12   made any progress with its limited partner. Some of these communications can be found at
13   Bates Nos. RELIANT000091-122.
14          9.      Mr. Kakar does not recall Mr. Woolford or anyone from SHAG ever notifying
15   Mr. Kakar that SHAG had attempted to exercise a right of first refusal with respect to Boardwalk
16   or WoodRose. In addition, Mr. Kakar does not recall Mr. Woolford or anyone else from SHAG
17   having notified Mr. Kakar that Reliant’s Letters of Intent to purchase Boardwalk and WoodRose
18   were being used in connection with SHAG’s attempts to exercise a right of first refusal as to
19   those properties.
20   II.    Facts Related to RHP
21          10.     Nick Boehm is a Director of RHP. On behalf of RHP, on December 10, 2015,
22   Mr. Boehm sent an unsolicited email to Mr. Woolford attaching a Letter of Intent to acquire
23   Lakewood Meadows. A copy of that December 10, 2015 email and its attachment can be found
24   at Bates Nos. SHAG00014614-19. RHP believed that the contents of Mr. Boehm’s December
25   10, 2015 email and its attachment were accurate at the time RHP drafted and transmitted them.
26

     STIPULATION REGARDING THIRD- PARTY                                       Perkins Coie LLP
     OFFERS TO PURCHASE                                                 1201 Third Avenue, Suite 4900
     (No. 2:17-cv-01115-RSM) – 4                                          Seattle, WA 98101-3099
                                                                            Phone: 206.359.8000
                                                                             Fax: 206.359.9000
 1           11.    On December 11, 2015, Mr. Woolford responded to Mr. Boehm’s December 10,
 2   2015 email and its attachment in an email included as part of an email string that can be found at
 3   Bates Nos. SHAG00008859-75. Mr. Woolford stated, in part: “We are not currently considering
 4   selling, or re-capitalizing that property as we are still within the 15 year compliance period. We
 5   do have a property in Auburn Washington though that has met its 15 year compliance period. I
 6   can’t say what we plan to do, but if you want to consider a LOI, we will look at it.”
 7           12.    Mr. Boehm responded to Mr. Woolford later that same day. That correspondence
 8   is also included in the email string found at Bates Nos. SHAG00008859-75. Mr. Boehm wrote
 9   that he assumed Mr. Woolford was referring to the Auburn Court Apartments, and Mr. Boehm
10   asked Mr. Woolford if he would share the “most recent audited financials for the property.”
11           13.    On December 14, 2015, Mr. Woolford responded with a communication also
12   included in the email string found at Bates Nos. SHAG00008859-75. Mr. Woolford attached “a
13   draft audit” for the Auburn North Associates Limited Partnership, a copy of which can be found
14   at Bates Nos. SHAG00008862-75.
15           14.    After reviewing the draft audit for the Auburn North Associates Limited
16   Partnership, Mr. Boehm, on behalf of RHP, emailed Jay Woolford a Letter of Intent, signed by
17   Mr. Boehm, on December 14, 2015 for Auburn Court. A copy of Mr. Boehm’s December 14,
18   2015 email and its attachment can be found at Bates Nos. SHAG00014635-43. RHP believed
19   that the contents of Mr. Boehm’s December 14, 2015 email and attachment were accurate at the
20   time RHP drafted and transmitted them. RHP had no motivations in drafting, executing, and
21   transmitting its Auburn Court Letter of Intent other than the motivations expressed in that Letter
22   of Intent.
23           15.    Between December 2015 and the end of February 2016, Mr. Boehm and one of
24   his colleagues, Ryan Fuson, exchanged several emails and additional documents with Mr.
25   Woolford and Star Moss, a SHAG employee, regarding Auburn Court. Those emails and
26

     STIPULATION REGARDING THIRD- PARTY                                        Perkins Coie LLP
     OFFERS TO PURCHASE                                                  1201 Third Avenue, Suite 4900
     (No. 2:17-cv-01115-RSM) – 5                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
                                                                              Fax: 206.359.9000
 1   attachments can be found at SHAG00014644-61, RHP0001-2, SHAG00014666-68,
 2   SHAG00014683-85, RHP0022-27, SHAG00014686-89.
 3           16.      Between January 2016 and January 2017, Mr. Boehm exchanged several emails
 4   with Mr. Woolford. Those emails can be found at RHP0040-44.
 5           17.      In discussions regarding the existence and possible availability of Auburn Court,
 6   neither Mr. Woolford nor anyone from SHAG notified Mr. Boehm that SHAG was the holder of
 7   a right of first refusal with respect to Auburn Court, or that SHAG was seeking to exercise that
 8   right of first refusal.
 9           RESPECTFULLY SUBMITTED this 8th day of October, 2018.
10                                                     Perkins Coie LLP
11
                                                       By: /s/ Steven D. Merriman
12                                                     David J. Burman, WSBA #10611
                                                       Steven D. Merriman, WSBA #44035
13                                                     1201 Third Avenue, Suite 4900
                                                       Seattle, WA 98101-3099
14                                                     Telephone: 206.359.8000
                                                       Facsimile: 206.359.9000
15                                                     Email: DBurman@perkinscoie.com
                                                                SMerriman@perkinscoie.com
16
                                                       Boies Schiller Flexner LLP
17
                                                       Christopher Caldwell, admitted pro hac vice
18                                                     Eric Pettit, admitted pro hac vice
                                                       725 S Figueroa Street, 31st Floor
19                                                     Los Angeles, CA 90017
                                                       Telephone: 213 629 9040
20                                                     Facsimile: 213 629 9022
                                                       Email: ccaldwell@bsfllp.com
21                                                              epettit@bsfllp.com
22                                                     Attorneys for AMTAX/Protech AMTAX
                                                       Holdings 260, LLC, Protech Holdings W, LLC,
23                                                     AMTAX Holdings 259, LLC, AMTAX
                                                       Holdings 261, LLC, AMTAX Holdings 258,
24                                                     LLC, AMTAX Holdings 257, LLC, AMTAX
                                                       Holdings 164, LLC, Protech 2002-A, LLC,
25                                                     AMTAX Holdings 109, LLC, and Protech
                                                       2001-B, LLC
26

     STIPULATION REGARDING THIRD- PARTY                                         Perkins Coie LLP
     OFFERS TO PURCHASE                                                   1201 Third Avenue, Suite 4900
     (No. 2:17-cv-01115-RSM) – 6                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
 1                                             Hillis Clark Martin & Peterson P.S.
 2                                             By: s/ Jake Ewart
                                               Jake Ewart, WSBA #38655
 3                                             Jessica C. Kerr, WSBA #49866
                                               999 Third Avenue, Suite 4600
 4                                             Seattle, WA 98104
                                               Telephone: 206.623.1745
 5                                             Facsimile: 206.623.7789
                                               Email: jake.ewart@hcmp.com
 6                                                    jessica.kerr@hcmp.com
 7                                             Attorneys for Senior Housing Assistance Group
                                               and Senior Housing Assistance Corporation
 8
                                               Karr Tuttle Campbell
 9
                                               By: /s/ Dennis H. Walters
10                                             Dennis H. Walters, WSBA #9444
                                               701 Fifth Avenue, Suite 3300
11                                             Seattle, WA 98104
                                               Telephone: 206.223.1313
12                                             Facsimile: 203.682.7100
                                               Email: dwalters@karrtuttle.com
13
                                               Attorney for Steel Lake Enterprises, LLC;
14                                             Lakewood Meadows Enterprises, LLC;
                                               Lynnwood Retirement Living, LLC; and
15                                             Woodlands Associates, LLC
16

17         IT IS SO ORDERED this 12th day of October 2018.
18

19                                          A
                                            RICARDO S. MARTINEZ
20                                          CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

     STIPULATION REGARDING THIRD- PARTY                                Perkins Coie LLP
     OFFERS TO PURCHASE                                          1201 Third Avenue, Suite 4900
     (No. 2:17-cv-01115-RSM) – 7                                   Seattle, WA 98101-3099
                                                                     Phone: 206.359.8000
                                                                      Fax: 206.359.9000
